PER CURIAM.
On motion of respondent to remand, proceedings remanded to Federal Trade Commission to take such action as is appropriate and necessary to rescind order of the Commission of January 17, 1945 which purported to set aside and vacate order of the Commission to cease and desist dated November 21, 1934, and dismiss the complaint without prejudice, and to take such further action as may be proper, in accordance with the laws applicable thereto and the opinion of this Court announced herein on June 8, 1945, on motion of respondent to dismiss, 149 F.2d 608.